Citation Nr: 1514631	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-32 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans' Affairs (VA).

In May 2014, a Board hearing was held at the RO before the undersigned; a transcript of the hearing is of record.    


FINDING OF FACT

The Veteran's current low back disability, degenerative disc disease, is shown to be aggravated by his service-connected bilateral knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for low back disability, as secondary to service-connected bilateral knee disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

The evidence shows that the Veteran has a current low back disability, diagnosed as degenerative disc disease.  It also shows that he has been receiving service-connected compensation for bilateral knee disability effective from August 18, 2009.  In March 2012 opinion, a private treating orthopedic surgeon found that the degenerative disc disease was exacerbated by the Veteran's bilateral knee disability as the latter had resulted in an altered gait as well as body mechanics.  There is no medical opinion of record to the contrary.  Accordingly, the knee disability is reasonably shown to aggravate the low back disability and secondary service connection on the basis of such aggravation is warranted.  38 C.F.R. § 3.303, 3.310.   


ORDER

Service connection for low back disability, as secondary to service-connected bilateral knee disability, is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


